Citation Nr: 1307643	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  12-30 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a lung disorder.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1951 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the one-year period following the October 2010 rating decision denying entitlement to service connection for a lung disorder, the Veteran submitted a statement providing additional information about asbestos exposure in October 2010.  The RO in Salt Lake City, Utah treated this statement as a request to reconsider and issued a new rating decision in March 2011 continuing its prior denial.  The Veteran submitted a statement in April 2011 in which he reported receiving the decision and that in denying his claim, VA "got it all wrong."  The RO also treated this as a request to reconsider, as well as later statements, and issued rating decisions in July 2011 and November 2011 continuing its prior denial.  

The most recent statement from the Veteran received in November 2011 was treated as a petition to reopen and the RO denied the claim in January 2012 finding that new and material evidence had not been submitted; the Veteran perfected a timely appeal as to this decision.  However, the Board finds that the October 2010 decision is not final and is properly on appeal pursuant to the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011). 

In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011). Submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304.  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Here, the Board finds that new evidence consisting of the Veteran's October 2010 statement was received within one year of the October 2010 rating decision.  Liberally construing the April 2011 statement in which the Veteran reported that VA "got it all wrong," the Board considers such to be a timely notice of disagreement received within one year of the October 2010 rating decision.  Therefore, that decision is not final and is properly on appeal before the Board.

The Board observes that in a June 2012 letter, the Veteran reported that he was going to have his lawyer read the May 2012 statement of the case.  Despite this letter, there is no indication that the Veteran has obtained any representation in this case.  The claims file contains no submission of a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," or VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative."  A letter was sent to the Veteran in January 2013 notifying him that his appeal was being transferred to the Board and that he could appoint a representative.  To date, no appointment has been made.  Notwithstanding the June 2012 statement, the Board concludes that the Veteran is not represented in this matter and will proceed to adjudicate the case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has not had a lung disorder at any time since filing his claim for compensation.



	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

A lung disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was notified in letters dated in September 2010, November 2010 and May 2011 of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and post-service medical records.  Although no examination was secured in furtherance of his claim, the Board finds that a medical opinion on the question of service connection for a lung disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran has any current lung disability or symptoms of a lung disability.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to obtain a VA examination.

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.

II.  Analysis

The Veteran contends that he has a lung disorder due to in-service exposure to asbestos.  See, e.g., July 2010 claim.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

As to asbestos-related diseases, the Board notes there are no laws or regulations specifically dealing with asbestos and service connection.  However, the VA Adjudication Procedure Manual, M21-1 (M21-1), and opinions of the United States Court of Appeals for Veterans Claims (Court) and VA General Counsel provide guidance in adjudicating these claims.

In McGinty v. Brown, the Court observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a). Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation. Id.   at Subsection (a). 

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. Id.   at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. Id.   at Subsection (b). Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis (IPF), or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). Id.   at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease). Id.   at Subsection (d). The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors. Id.   at Subsection (h). 

"Asbestosis is pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty, 4 Vet. App. at 429.  M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumor, most commonly interstitial pulmonary fibrosis (asbestosis). Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure. Thus, persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Neither the Manual nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999).  See also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran has a current disabling lung or other respiratory disorder.  In this case, no competent medical evidence has been presented to show that the Veteran has a current lung or other respiratory disability that is the result of in-service exposure to asbestos.  Although in-service exposure to asbestos was conceded by the RO due to the Veteran's military occupational specialty (MOS) of a boiler operator helper, the evidence fails to show a current lung or any other respiratory disorder.  At no time since the Veteran filed his claim in 2010 has any diagnosed lung or other respiratory disability been shown.  VA treatment records dated in October 2010, April 2011, August 2011 and November 2011 all indicate that the Veteran's respiratory system was clear to auscultation.  The August 2011 and November 2011 records both show that the Veteran reported that he was a boiler tender in service; these records reveal that he had no after affects from his military service.  The November 2011 record shows that the Veteran denied having a cough, wheezing or shortness of breath.  Treatment records and statements from the Veteran fail to show the presence of a lung or other respiratory disorder.  As such, the Board concludes that the evidence of record does not show the presence of a current lung disorder.  

In finding that the Veteran does not have a current disabling lung disorder, the Board acknowledges the Veteran's reports that he submitted evidence showing a disability to a lawyer who handled asbestos claims.  See, e.g., November 2011 claim/statement.  It does not appear that the Veteran had successful litigation involving asbestos as the attorney apparently pled guilty to a federal crime and was subsequently incarcerated.  Although no evidence submitted by the Veteran to this attorney is of record, of importance to the Board is that his current treatment records do not show a lung disorder.  As already noted above, the Veteran's treatment records dated through November 2011 fail to show a current lung disorder.  Furthermore, even VA treatment records prior to his claim fail to show a lung disorder as evidenced by records dated in April 1990 and December 1993 when the Veteran was found to have clear lungs.  None of the Veteran's treatment records show any lung disorder or respiratory complaints.  

Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability"); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The Court held that symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)

The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim.  The Board again notes, however, that no other evidence of record reflects the presence of a diagnosed disability during that time frame.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a lung disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

Accordingly, service connection must be denied because there is no competent evidence of a diagnosis of a lung or any other respiratory disability.  See 38 U.S.C.A. § 1110; Brammer at 225; Degmetich, 104 F.3d 1328; Wamhoff at 521.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a lung disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a lung disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to service connection for a lung disorder is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


